Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003267372 [hereinafter “JP ‘372”] in view of Toyozumi et al. (US 2017/0106606).
Regarding claim 1, JP ‘372 discloses a package comprising: a mounting board (at 2 in Fig. 1) including a plurality of fitting holes (at 8); a plurality of plate-shaped materials (1) loaded on the mounting board; and a plurality of holding members (at 3) detachably attached to the fitting holes and holding the composite materials, wherein, at contact surfaces between the materials and the holding members, the contact surfaces the holding members is curved, and the contact surface of the materials 
However, Toyozumi teaches it is well known in the art to form plate-shaped materials from carbon fibers and a thermoplastic resin for the purpose of having a reduced weight while having high strength and rigidity ([0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate-shaped materials of JP ‘372 to be formed from carbon fibers and a thermoplastic resin as taught by Toyozumi in order to have a reduced weight while having high strength and rigidity.
Regarding claim 2, JP ‘372 discloses the contact surface of the holding members are curved surfaces, and the contact surfaces of the composite materials are flat surfaces.
Regarding claim 3, JP ‘372 discloses the claimed invention except for the express disclosure of the specific curvature radii of the curved surfaces. However, to modify the curvature radii of the curved surfaces to be any dimension such as between 15mm and 30mm in order to have the desired amount of contact surface area with the materials would entail a mere change in size of the components and yield only predictable results.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, JP ‘372 discloses the number of the holding members is smaller than the number of the fitting holes.
Regarding claim 5, Toyozumi teaches the carbon fibers are discontinuous fibers having a weight average fiber length of 1 mm to 100 mm, an orientation state of the carbon fibers is a two-dimensional random arrangement in which the carbon fibers are arranged randomly in an in-plane direction, the composite materials have end surfaces including cross sections of the carbon fibers observed thereon, and  surface roughness of the end surfaces of each composite material in contact with the holding members is 5 m or more and 50 m or less.
2 in order to have a low surface roughness.
	Regarding claim 10, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
Regarding claim 11, JP ‘372 discloses a method of manufacturing a package, comprising: loading a plurality of plate-shaped materials (1) on a mounting board (2) including a plurality of fitting holes (8); and detachably attaching one end portions (at 5) of a plurality of holding members (3) to the fitting holes to hold the composite materials, wherein, at contact surfaces between the composite materials and the holding members, the contact surfaces of the holding members is curved, and the materials contact surface is flat. JP ‘372 discloses the claimed invention except for the composite materials including carbon fibers and a thermoplastic resin.
However, Toyozumi teaches it is well known in the art to form plate-shaped materials from carbon fibers and a thermoplastic resin for the purpose of having a reduced weight while having high strength and rigidity ([0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate-shaped materials of .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘372 in view of Toyozumi et al. (US 2017/0106606) as applied to claim 1 above, and further in view of JP 2001261042 [hereinafter “JP ‘042”].
Regarding claim 7, JP ‘372 discloses a covering board (upper board 2 in Fig. 7) wherein the plurality of the plate-shaped materials (1) are sandwiched and packed between the mounting board and the covering board. JP ‘372 discloses the claimed invention except for the covering board including insertion holes at positions corresponding to the fitting holes of the mounting board. However, JP ‘042 teaches a system (See Figs. 1 and 4) comprising a mounting board (at 12) having fitting holes (51) for supporting articles; and a covering board (52) having insertion holes (53) which correspond to the fitting holes of the mounting board, for the purpose of allowing detachable insertion of holding members (54) therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering board of JP ‘372-Toyozumi to have insertion holes as taught by JP ‘042 in order to allow for insertion of the top end of holding members for adding stability to the package.
Regarding claim 8, JP ‘372 discloses the covering board and the mounting board have the same shape.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘372 in view of Toyozumi et al. (US 2017/0106606) and JP ‘042 as applied to claim 7 above, and further in view of JP 2008174295 [hereinafter “JP ‘295”].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4977836 US 5809906; US 10189601; US 4915033; and US 6598540 disclose a mounting board with adjustable holding members for accommodating plate-shaped materials of various shapes/sizes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735